ORDER

PER CURIAM:
AND NOW, this 10th day of November, 2005, upon consideration of the Report and Recommendations of the Disciplinary Board and Dissenting Opinion, the Petition for Review and Request for Oral Argument and response thereto, the Request for Oral Argument is denied pursuant to Rule 208(e)(4), Pa.R.D.E., and it is hereby
ORDERED that Richard B. Moore be and he is suspended from the Bar of this Commonwealth for a period of two years, and he shall comply with all the provisions of Rule 217, Pa.R.D.E.
It is further ORDERED that respondent shall pay costs to the Disciplinary Board pursuant to Rule 208(g), Pa.R.D.E.